AFFIRMED as MODIFIED and Opinion Filed July 11, 2022




                                     S In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00100-CR

            CHRISTOPHER ROMMELL MCKINNEY, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1975306-M

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Smith
      A jury convicted appellant Christopher Rommell McKinney of murder and

sentenced him to thirty years’ confinement. In four issues, he challenges (1) the

denial of a mistake-of-fact jury instruction, (2) the inclusion of language from Texas

Penal Code section 9.31(b)(5), (3) the admission of certain autopsy photographs, and

(4) the use of a videotaped police interview for improper impeachment. In a cross-

point, the State requests modification of the judgment to correctly reflect appellant’s

“not guilty” plea and to add a deadly weapon affirmative finding. As modified, we

affirm the trial court’s judgment.

                                     Background
      This case involves a shooting that resulted in the death of Demondre Green

on February 24, 2019. The jury heard conflicting versions of the altercation leading

up to the shooting. The following facts were undisputed.

      On February 23, 2019, Demondre picked up Marcus Green, his older brother,

and drove a gray Ford Focus to Kung Fu Saloon in Uptown Dallas. They arrived

around 10:45 p.m. and parked outside the Routh Street Flat condos.

      Brandon Fuller and appellant met up the same evening. Appellant drove his

black Infiniti to Club Level, another bar in Uptown. Appellant parked directly

behind Demondre’s Focus. Brandon described the parking as “tight,” and the space

between the two cars as “snug.” They stayed at the club until closing time around 2

a.m. and then walked back to the Infiniti.

      Demondre and Marcus also left Kung Fu Saloon near closing time and walked

back to the Focus. Demondre arrived first and got in. From Marcus’s vantage point,

the Infiniti was parked very close behind the Focus. The subsequent interactions

between Marcus, Demondre, Brandon, and appellant were in dispute.

Marcus’s Testimony

      Demondre commented to Marcus that he might hit the Infiniti because of how

close it parked to them. Marcus repeated, “Hit the car?” Marcus then heard

appellant yell, “He bet not hit my car.” Marcus turned around and said to appellant,

“like, why did you park so close. What you mean, not hit your car, like you are in

the wrong.”

                                        –2–
      Marcus heard appellant ask one of his friends to let him in the car to get a

weapon. Appellant then opened the front passenger’s side door, grabbed a handgun,

put it in his front waistband, and walked to the front of the car. Marcus saw the gun

handle sticking out of appellant’s pants. Marcus then yelled and asked Demondre if

he had his A.R. 15. Marcus asked a couple times about the A.R., but Demondre did

not answer. Marcus knew that meant Demondre did not have it. Marcus denied

saying, “Get the A.R.”

      While Marcus directed Demondre out of the parking spot, appellant stood in

the middle of the street about six to eight feet from the Focus. Marcus said appellant

stared at them “like he was mad at the world.” They were in the car getting ready to

pull out, and Marcus said, “What are you mad at, this is your fault. You blocked us

in this parking spot. Like what is your problem.” Then appellant pulled his gun and

started shooting.

Brandon’s Testimony

      As Brandon and appellant walked to the Infiniti, Brandon heard Marcus say,

“Hit that whoe,” which he took to mean Demondre should hit the Infiniti if he needed

to get out. Brandon said they were getting ready to leave, so appellant did not need

to hit the Infiniti. Appellant said, “Nah, hit the whoe if he want to.” Brandon then

heard someone inside the car say, “Go get the A.R.” He emphasized he heard, “Get

the A.R.,” not “Do you have the A.R.?” Appellant then retrieved a gun from the

glovebox and put it in the front of his pants. Brandon was a few feet behind “keeping

                                         –3–
an eye on everything.” Brandon kept telling appellant to “chill,” but he was not

listening.

      Brandon and appellant walked to the middle of the street. Brandon believed

Demondre saw appellant’s gun and then said something like, “You got the whoe,

shoot the whoe.” He described it as Demondre challenging appellant. Appellant

was approximately two feet away from the driver’s side when he began shooting.

Appellant’s Testimony

      Appellant remembered parking close to a Ford Focus, “but it wasn’t just real

close.” He easily slipped in and parked behind it. When they returned to the parked

Infiniti, he heard a guy say, “Hit that whoe, hit that whoe.”

      Brandon commented that they better not hit the car, but appellant was not

concerned because he had insurance. Appellant said, “They can hit that whoe,” and

then Demondre said, “Oh, you think this is a game, huh.”             Appellant heard

Demondre say several times, “Get the A.R.”          Appellant was scared and told

Demondre it was not that serious.

      Appellant then walked to his car, opened the glove box, and retrieved his

insurance card. A pistol fell out, so he grabbed it and put it in his waistband because

he wanted to be safe.

      Appellant walked towards Demondre to exchange insurance, but Demondre

refused the card and said he did not want to talk about it because he was “about

action.” Demondre tapped Marcus “like a guy code,” and Marcus reached behind

                                         –4–
the driver’s seat. Appellant saw Demondre with a handgun, so he quickly pulled his

gun from his waistband, closed his eyes, and started shooting. Appellant described

it as a “battlefield” or an “old Western movie.” He never saw an A.R., and a weapon

was never found in the Focus.

Post-Shooting Events

      After the shooting, witnesses described appellant as “calm,” like in “zombie

mode,” and not like someone scared or in danger. Appellant then drove slowly away

with no headlights.

      Police arrived shortly thereafter. Demondre died at the scene from gunshot

wounds to his head and chest area. Dr. Janis Townsend-Parchman, the medical

examiner, described to the jury the gunshot wounds and the bullets’ trajectory and

distance. The trajectory of the bullets was likely a slightly downward angle, and the

closest was shot from two to three feet away from Demondre.

      Two days after the incident, Brandon identified appellant in a police lineup.

Shortly thereafter, appellant was taken into custody. He was voluntarily interviewed

by Detective Grubbs.

      At trial, appellant admitted he intentionally shot and killed Demondre, but it

was in self-defense. He testified it was necessary to use his gun only after he

allegedly saw Demondre pull his gun. The jury rejected he acted in self-defense and

sentenced him to thirty years’ confinement. This appeal followed.

                           Mistake-of-Fact Instruction

                                        –5–
          In his first issue, appellant argues the trial court erred by denying his request

for a mistake-of-fact instruction. The State responds the trial court properly denied

the requested instruction because any mistake of fact would not have negated the

culpable mental state for the charged offense.

          During the charge conference, appellant requested a mistake-of-fact

instruction because he reasonably believed Demondre or Marcus reached for a gun

or had a gun. The State responded what appellant called a mistake of fact was really

a dispute of facts. The trial court overruled appellant’s requested instruction.

          A trial court is obligated to prepare a jury charge that accurately states the law

applicable to the case. Delgado v. State, 235 S.W.3d 244, 249 (Tex. Crim. App.

2007). It is a defense that the defendant “through mistake formed a reasonable belief

about a matter of fact if his mistaken belief negated the kind of culpability required

for commission of the offense.” TEX. PENAL CODE ANN. § 8.02(a). “Kind of

culpability” refers to the mental state required for criminal responsibility. Celis v.

State, 416 S.W.3d 419, 430–31 (Tex. Crim. App. 2013). Thus, a mistake-of-fact

defense turns on the mistaken belief of the defendant, not others, and considers the

conduct of others only to the extent that it contributes to the defendant’s belief.

Flores v. State, 573 S.W.3d 864, 868 (Tex. App.—Houston [1st Dist.] 2019, pet.

ref’d).

          An instruction on mistake of fact is limited to the culpable mental state

required for the offense, and therefore, can be difficult to obtain. See Celis, 416

                                             –6–
S.W.3d at 430. Here, the indictment alleged two alternate theories of murder: (1)

appellant intentionally and knowingly caused Demondre’s death by shooting him

with a firearm; and (2) intentionally and knowingly committed an act clearly

dangerous to human life by shooting Demondre with a firearm causing his death.

See TEX. PENAL CODE ANN. § 19.02(b). Appellant admitted he intentionally shot

Demondre. Appellant’s alleged mistaken belief, even if accepted as true, would not

negate the culpable mental state for the charged offense.

      This case is distinguishable from Granger v. State, 3 S.W.3d 36 (Tex. Crim.

App. 1999), in which the court of criminal appeals concluded the defendant was

entitled to a mistake-of-fact instruction. In that case, the defendant fired several

gunshots into what he thought was an empty car. Id. at 41. The court concluded

that accepting defendant’s statement as true, he could not have “intentionally or

knowingly” caused the death of the victim if he did not know the victim was in the

car. Id. Therefore, the defendant was entitled to a mistake-of-fact instruction

because if his mistake was believed, the culpable mental state for murder would be

negated. Id. Here, appellant did not shoot into a mistaken empty car, but instead

admittedly and intentionally shot Demondre who he knew was in the car.

      This Court’s recent opinion in Guyger v. State, No. 05-19-01236-CR, 2021

WL 5356043, at *5 (Tex. App.—Dallas Nov. 17, 2021, pet. ref’d) (not designated

for publication) further supports our conclusion. In Guyger, the appellant argued

any intent to commit murder was negated by her mistaken belief that she entered her

                                        –7–
own apartment, and she believed the victim was an intruder. Id. However, we

concluded the mistaken facts upon which she relied were relevant only to whether

she was justified in shooting the victim and did not negate her intent to kill the

victim. Id. Like the facts here, appellant’s mistake of fact was relevant to whether

his shooting was justified. His right to act in self-defense, if applicable, did not

negate his intent to kill; self-defense instead would have justified the shooting. See

id. The jury, however, concluded the shooting was not justified, and he has not

challenged the sufficiency of the evidence supporting his conviction.

      The evidence, when viewed in the light most favorable to appellant, does not

establish a mistake of fact. The trial court properly denied a mistake-of-fact

instruction. Appellant’s first issue is overruled.

                       Texas Penal Code § 9.31(b)(5) Instruction

      In his second issue, appellant argues he was egregiously harmed by the

inclusion of language in the jury charge from penal code section 9.31(b)(5). See

TEX. PENAL CODE ANN. § 9.31(b)(5).

      Section 9.31(b)(5) states that the use of force is not justified if the actor sought

an explanation from or discussion with the other person concerning the actor’s

differences with the other person while the actor was carrying a weapon in violation




                                          –8–
of section 46.021 or possessing or transporting a weapon in violation of section

46.05. Id. The jury was instructed, in relevant part, as follows:

        The use of force against another is not justified . . . if the actor sought
        an explanation from or discussion with the other person concerning the
        actor’s differences with the other person while the actor was (a)
        intentionally, knowingly, or recklessly carr[ying] on or about his person
        a handgun; and (b) is not (1) on the person’s own premises under the
        person’s control; or (2) inside of or directly enroute to a motor vehicle
        or watercraft that is owned by the person or under the person’s control.

        If, as here, the defendant did not object to the alleged error at trial, we reverse

only if there is error, and the error is “so egregious and created such harm that the

defendant has not had a fair and impartial trial.” Barrios v. State, 283 S.W.3d 348,

350 (Tex. Crim. App. 2009). We view the evidence in the light most favorable to

giving the instruction to determine whether the limiting instruction was warranted.

See Fink v. State, 97 S.W.3d 739, 743 (Tex. App.—Austin 2003, pet. ref’d).

        A charge limiting a right to self-defense under section 9.31(b)(5) is properly

given when (1) self-defense is an issue; (2) there are facts in evidence showing that

the defendant sought an explanation from or discussion with the victim concerning

the defendant’s differences with the victim; and (3) the defendant was unlawfully

carrying a weapon. See Lee v. State, 259 S.W.3d 785, 789 (Tex. App.—Houston




    1
       At the time of the offense, section 46.02 stated a “person commits an offense if the person
intentionally, knowingly, or recklessly carries on or about his or her person a handgun . . . if the person is
not on the person’s own premises under the person’s control; or inside of or directly enroute to a motor
vehicle or watercraft that is owned by the person or under the person’s control.” See Act of May 25, 2011,
82d Leg., R.S., ch. 679, § 1, sec.46.02, 2011 Tex. Gen Laws 1640 (amended 2021) (current version at TEX.
PENAL CODE ANN. § 46.02).
                                                    –9–
[1st Dist.] 2007, pet. ref’d). If evidence raising the issue exists, an instruction should

be submitted. Id.

      It is undisputed that self-defense was an issue in the case. Appellant admits

there was evidence that appellant approached Demondre’s car to discuss damage to

his Infiniti, but he argues there was no evidence that he armed himself and engaged

in a discussion with the intent of shooting Demondre “because of the vehicle

damage.” He claims he did not shoot into the vehicle because of a disagreement

over insurance or the extent of damage to the Infiniti, but only because he believed

Demondre was in possession of an A.R.

      The term “differences” is not defined in the statute. The plain meaning of

“differences” is a “disagreement of opinion” or “an instance of disagreement or point

upon which there is disagreement.” See Hernandez v. State, 309 S.W.3d 661, 664

(Tex. App.—Houston [14th Dist.] 2010, pet. ref’d) (citing WEBSTER’S THIRD INT’L

DICTIONARY 629 (1993)).

      Appellant encourages a narrow application of “differences” within the context

of these facts. We reject his invitation. The record indicates a heated disagreement

about parking occurred prior to the shooting; therefore, there is evidence showing

that appellant sought an explanation from or discussion with Demondre concerning

their differences. See TEX. PENAL CODE ANN. § 9.31(b)(5); Lee, 259 S.W.3d at 789.

      Finally, it was undisputed that appellant was not on his own premises or

directly enroute to this car when he shot Demondre. Moreover, appellant admitted

                                          –10–
that he did not have a license to carry a handgun and was unlawfully carrying it on

the night in question. The trial court did not err by submitting the 9.31(b)(5) limiting

instruction to the jury. Lee, 259 S.W.3d at 789.

      In reaching this conclusion, we reject appellant’s contention that the limiting

instruction was misleading because it did not also include an instruction on the

traveler’s defense. See TEX. PENAL CODE ANN. § 46.15(b)(2) (stating that section

46.02 does not apply to a person “traveling”). Even though the traveling exception

has been in existence in Texas since the enactment of carrying handguns, what

constitutes “traveling” remains a source of discussion. See Sumrall v. State, No. 12-

20-00215-CR, 2021 WL 4057247, *7 (Tex. App.—Tyler Aug. 25, 2021, no pet.)

(mem. op., not designated for publication); see also Sanchez v. State, 122 S.W.3d

347, 355 (Tex. App.—Texarkana 2003, pet. ref’d).                Courts have generally

considered the distance, time, and mode of travel when determining whether the

traveler’s exception applies. Sanchez, 122 S.W.3d at 355–56. However, “if the

journey is so short there is no real journey, then one is not a traveler.” Id. (concluding

defendant who drove approximately fifteen miles was not traveling for purposes of

statutory exception as matter of law). But see Ayesh v. State, 734 S.W.2d 106, 108

(Tex. App.—Austin 1987, no pet.) (discussing cases concluding exception applied

when person journeyed more than thirty-five to forty miles and trip was typically

overnight).



                                          –11–
      Appellant contends that because there is no “bright-line rule for determining

whether one is a traveler,” it must be submitted to the jury and not decided as a

matter of law. However, other appellate courts have determined, as a matter of law,

that the exception does not apply despite the lack of any bright-line rule. See, e.g.,

Sanchez, 122 S.W.3d at 356; Perez v. State, 87 S.W.3d 648, 653 (Tex. App.—San

Antonio 2002, no pet.).

      Here, appellant did not specify where or when he believed he traveled on the

night in question. Rather, the evidence showed he lived near downtown Dallas and

drove to Club Level in Uptown Dallas. He did not present any evidence of the actual

distance between the two locations. However, they were close enough that he drove

back and forth between his home and the club twice because Brandon forgot his I.D.

and then because appellant’s attire violated the club’s dress code. Thus, appellant’s

destination was not “some distance” from his home. Ayesh, 734 S.W.2d at 108; see

also Perez, 87 S.W.3d at 653 (concluding traveler’s exception did not apply when

defendant’s destination was a restaurant less than ten miles from his home). The

court of criminal appeals has instructed that we do not apply the ordinary meaning

of “traveling” as simply going from place to place as “almost every person who goes

from place to place may be considered a traveler.” See Bain v. State, 44 S.W. 518,

518 (Tex. Crim. App. 1898); Gomez v. State, No. 03-07-00050-CR, 2008 WL

1827428, at *12 (Tex. App.—Austin Apr. 24, 2008, no pet.) (mem. op., not

designated for publication) (citing Bain). Considering the evidence in this case,

                                        –12–
appellant was not on a “real journey” entitling him to a traveler’s exception

instruction. Accordingly, its absence from the charge was not error.

      Finally, appellant argues the section 9.31(b)(5) limiting instruction “imposed

an unconstitutional limitation on [his] right to protect himself and instead

automatically defeated his right of self-defense.” We construe appellant’s argument

as challenging the constitutionality of the statute. To preserve an issue on appeal,

there must be a timely objection that specifically states the legal basis for the

objection. See TEX. R. APP. P. 33.1(a). A constitutional challenge based on a

statute’s application to a defendant cannot be raised for the first time on appeal. See

Trejo v. State, No. 13-16-00432-CR, 2018 WL 5534107, at *3 (Tex. App.—Corpus

Christi–Edinburg Oct. 25, 2018, pet. ref’d) (mem. op., not designated for

publication). Further, a defendant may not raise for the first time on appeal a facial

challenge to the constitutionality of a statute. See Karenev v. State, 281 S.W.3d 428,

434 (Tex. Crim. App. 2009). Because appellant did not raise his complaint to the

trial court, he is barred from raising it for the first time on appeal. TEX. R. APP. P.

33.1; Trejo, 2018 WL 5534107, at *3; Karenev, 281 S.W.3d at 434. We overrule

appellant’s second issue.

                                Admission of Photographs

      In his third issue, appellant argues the trial court abused its discretion by

admitting multiple photographs depicting Demondre’s wounds and postmortem

appearance because the probative value was substantially outweighed by the danger

                                        –13–
of unfair prejudice. In support of his argument, he argues the cause of death was not

in dispute, and the photographs served no purpose other than to stir the jury’s

emotions and encourage it to reject appellant’s self-defense. The State responds the

trial court properly admitted the photographs because they aided the medical

examiner’s testimony.

      Evidence is relevant if it has any tendency to make a fact more or less probable

than it would be without the evidence, and the fact is of consequence in determining

the action. TEX. R. EVID. 401. Relevant evidence may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, misleading the jury, or by considerations of undue delay or needless

presentation of cumulative evidence. TEX. R. EVID. 403. The balance between

probative value and the potential for prejudice “is always slanted toward admission,

not exclusion, of otherwise relevant evidence.” See De La Paz v. State, 279 S.W.3d

336, 343 (Tex. Crim. App. 2009). We review a trial court’s decision to admit

photographs into evidence for an abuse of discretion. Gallo v. State, 239 S.W.3d

757, 762 (Tex. Crim. App. 2007); Taylor v. State, No. 05-17-01058-CR, 2018 WL

5306991, at *9 (Tex. App.—Dallas Oct. 26, 2018, no pet.) (mem. op., not designated

for publication).

      A proper rule 403 analysis includes, but is not limited to, four factors: (1) the

probative value of the evidence; (2) the potential to impress the jury in some

irrational yet indelible way; (3) the time needed to develop the evidence; and (4) the

                                        –14–
proponent’s need for the evidence. See State v. Mechler, 153 S.W.3d 435, 440 (Tex.

Crim. App. 2005). Rule 403 does not require exclusion of all evidence because it is

prejudicial, only evidence that is unfairly prejudicial. See Martinez v. State, 327

S.W.3d 727, 737 (Tex. Crim. App. 2010).

      Generally, photographs are admissible if verbal testimony about the matters

depicted in the photographs would be admissible, and their probative value is not

substantially outweighed by rule 403 factors. See Gallo, 239 S.W.3d at 762. A trial

court does not abuse its discretion simply by admitting into evidence a gruesome

photograph. See Sonnier v. State, 913 S.W.2d 511, 519 (Tex. Crim. App. 1995) (en

banc); see also Shavers v. State, 881 S.W.2d 67, 77 (Tex. App.—Dallas 1994, no

pet.) (“The fact that the scene depicted in the photograph is gory and gruesome does

not make the photograph more prejudicial than probative when the crime scene is

gory and gruesome.”).

      The State moved to admit exhibits 33 through 50, which were autopsy

photographs.   Appellant objected to the photographs because they were more

prejudicial than probative. The court reviewed the photographs and overruled

appellant’s objections.

      After reviewing the photographs, we cannot conclude the trial court acted

outside the zone of reasonable disagreement in admitting them. Dr. Townsend-

Parchman used the autopsy photographs to describe Demondre’s injuries to the jury.

Any alleged gruesomeness in the photographs can be attributed to the subject matter

                                       –15–
depicted by the photographs and is no more gruesome than the disturbing reality of

the crime itself. See Johnson v. State, No. 05-15-00640-CR, 2016 WL 6473052, at

*8 (Tex. App.—Dallas Nov. 1, 2016, no pet.) (mem. op., not designated for

publication). Further, a trial court does not err merely because it admits gruesome

photographs into evidence.      Guida v. State, No. 05-14-01626-CR, 2016 WL

2905147, at *7 (Tex. App.—Dallas May 13, 2016, pet. ref’d) (mem. op., not

designated for publication).

      Dr. Townsend-Parchman used the photographs to explain the likely trajectory

of the bullets and distance from which they were fired. Although appellant argues

the trajectory of the bullets or general ballistics was not disputed because it was

undisputed appellant shot Demondre, we cannot say the trial court acted outside the

zone of reasonable disagreement by allowing the pictures into evidence for the jury

to consider in determining whether appellant acted in self-defense. See, e.g.,

Johnson, 2016 WL 6473052, at *8 (concluding autopsy photographs gave jury a

means of gauging whether defendant’s story was believable or reasonable); see also

Hall v. State, 137 S.W.3d 847, 855 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d)

(concluding autopsy photographs admissible to demonstrate proximity of wounds

and the trajectories and paths of the bullets despite defendant’s conditional

stipulation he shot victim in self-defense).

      Further, a photograph is generally admissible if verbal testimony as to matters

depicted in the photograph is also admissible. See Williams v. State, 958 S.W.2d

                                         –16–
186, 195 (Tex. Crim. App. 1997). In other words, if the verbal testimony is relevant,

photographs of the same are also relevant. Id.; McLemore v. State, No. 05-15-00160-

CR, 2015 WL 9591398, at *3 (Tex. App.—Dallas Dec. 31, 2015, no pet.) (mem. op.,

not designated for publication).       Dr. Townsend-Parchman’s testimony about

Demondre’s injuries was relevant, admissible, and did not draw any objections.

Under these circumstances, we conclude the probative value of the photographs is

substantially outweighed by the danger of unfair prejudice. The trial court’s decision

to admit the photographs was within the zone of reasonable disagreement and,

therefore, not an abuse of discretion. We overrule appellant’s third issue.

                                   Police Interview

      In his fourth issue, appellant argues the trial court abused its discretion by

allowing the State to reopen its case after appellant testified and admitting into

evidence his police interview with Detective Grubbs because it was improper

“double-down impeachment” and not rebuttal evidence within article 36.01(a)(7) of

the code of criminal procedure. See TEX. CODE CRIM. PROC. ANN. art. 36.01(a)(7)

(noting order of trial proceedings). The State responds the interview was not barred

because it was admitted against appellant as extrinsic evidence of his prior

inconsistent statements. See TEX. RS. EVID. 613(a)(4), (5) (stating extrinsic evidence

of a witness’s prior inconsistent statement is not admissible unless the witness is first

examined about the statement and fails to unequivocally admit making the statement,



                                         –17–
but subdivision (a) does not apply to an opposing party’s statement under rule

801(e)(2)).

      The relevant facts are as follows. During appellant’s direct examination, he

claimed he heard Demondre say get the A.R., and he saw Demondre with a gun. On

cross-examination, the State asked appellant about his interview with Detective

Grubbs. Defense counsel objected, and the trial court held a hearing outside the

jury’s presence. During that hearing, appellant testified that he told Detective

Grubbs he heard someone make a threat about an A.R. and saw Demondre with a

gun. The State then played his videotaped interview. After watching his interview,

appellant admitted he did not tell Detective Grubbs anything about an A.R., and

when Detective Grubbs asked if he saw a gun, appellant answered no. Back in the

presence of the jury, appellant admitted he did not mention in his interview anything

about an A.R. or a gun.

      After the defense rested, the State reopened its case and called Detective

Grubbs as a rebuttal witness. The State then introduced appellant’s police interview

into evidence, and appellant objected as improper impeachment. The trial court

overruled the objection. The State played the videotaped interview for the jury, and

then the State continued questioning Detective Grubbs without any further objection.

Detective Grubbs testified appellant said he did not see a gun. He also testified

appellant never mentioned during the interview anyone threatening him or having

an A.R.

                                       –18–
      We agree with appellant that the videotaped interview is not proper

impeachment evidence of a prior inconsistent statement under the facts of this case.

If a witness denies making a prior statement, then extrinsic evidence of the prior

inconsistent statement may be offered. See TEX. R. EVID. 613(a)(4) (“[e]xtrinsic

evidence of a witness’s prior inconsistent statement is not admissible unless the

witness is first examined about the statement and fails to unequivocally admit

making the statement”); see also Maldonado v. State, No. 05-16-01457-CR, 2018

WL 833372, at *3 (Tex. App.—Dallas Feb. 13, 2018, no pet.) (mem. op., not

designated for publication). Here, appellant unequivocally admitted before the jury

to not telling Detective Grubbs anything about weapons. Thus, the trial court abused

its discretion by admitting this extrinsic evidence.

      A trial court’s error in the admission of evidence is reviewed for non-

constitutional error. Delgado v. State, 635 S.W.3d 630, 754 (Tex. App.—Dallas

2021, pet. ref’d). Improper admission of evidence does not constitute reversible

error if the same or similar facts are proved by other properly admitted evidence.

Hayes v. State, No. 05-16-00740-CR, 2017 WL 5663612, at *8 (Tex. App.—Dallas

Nov. 27, 2017, pet. ref’d) (mem. op., not designated for publication). In other words,

“error in the admission of evidence may be rendered harmless when substantially

the same evidence is admitted elsewhere without objection.” Id. (quoting Mayes v.

State, 816 S.W.2d 79, 88 (Tex. Crim. App. 1991) (en banc)). Because Detective

Grubb’s testimony, which was substantially the same as the videotaped interview,

                                         –19–
came in without objection, the admission of the videotaped interview was harmless.

Appellant’s fourth issue is overruled.

                               Modification of Judgment

      In a cross-point, the State requests modification of the judgment to reflect that

appellant pleaded “Not Guilty” and to reflect the jury’s affirmative deadly weapon

finding.

      When the record provides the necessary information to correct inaccuracies in

the trial court’s judgment, we have the authority to reform the judgment to speak the

truth. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993) (courts of appeals have authority to modify a judgment); Asberry v.

State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

      The record confirms that appellant pleaded not guilty after the trial court read

the indictment.   Because the record unambiguously establishes that appellant

pleaded not guilty to the charged offense, we replace “Guilty” with “Not Guilty” in

the “Plea to the Offense:” portion of the judgment. See TEX. R. APP. P. 43.2(b);

Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at 529–30.

      We likewise conclude that the record supports the jury’s affirmative deadly

weapon finding. The indictment alleged two alternate theories of murder: (1)

appellant intentionally and knowingly caused the death of Demondre by shooting

him with a firearm, a deadly weapon; and (2) appellant intended to cause serious

bodily injury to Demondre and committed an act clearly dangerous to human life by

                                         –20–
shooting him with a firearm, a deadly weapon, causing his death. The jury found

appellant guilty of the offense of murder “as charged in the indictment.” Because

the jury implicitly found that appellant used a deadly weapon in committing the

offense when it found appellant guilty of the offense of murder as charged in the

indictment, we modify the judgment to delete “N/A” and replace with “YES, A

FIREARM” in the space designated for “Findings on Deadly Weapon:.” See, e.g.,

Stiggers v. State, No. 05-97-01373-CR, 2000 WL 150851, at *2 (Tex. App.—Dallas

Feb. 14, 2000, no pet.) (not designated for publication). We sustain the State’s cross-

point.

                                       Conclusion

         As modified, the judgment of the trial court is affirmed.




                                             /Craig Smith/
                                             CRAIG SMITH
                                             JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200100F.U05




                                          –21–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTOPHER ROMMELL                          On Appeal from the 194th Judicial
MCKINNEY, Appellant                          District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1975306-M.
No. 05-20-00100-CR          V.               Opinion delivered by Justice Smith.
                                             Justices Schenck and Osborne
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We DELETE “N/A” and REPLACE with “YES, A FIREARM” for
      “Findings on Deadly Weapon.”

      We DELETE “GUILTY” and REPLACE with “NOT GUILTY” for
      “Plea to the Offense.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered July 11, 2022




                                      –22–